Citation Nr: 0708431	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-21 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In July 2004, the Board remanded the matter for further 
development.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam, and the conditions 
of his service did not involve duty or visitation in Vietnam.

2.  The veteran's prostate cancer was not shown in service or 
for many years thereafter, nor is it related to any incident 
of service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a July 2001 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence.  Then, in a July 2004 letter, the RO 
reiterated the above and asked him to submit any evidence in 
his possession pertaining to his claim.  The claim was last 
readjudicated in June 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service medical records and post service medical 
records and examination reports.  As the veteran has not 
identified any additional evidence, the Board observes that 
there are no outstanding records pertinent to this appeal.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the veteran.  Thus, any such error 
is harmless and does not prohibit consideration of these 
matters on the merits.  See Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cancer becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

Additionally, a veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, is 
presumed to have been exposed to an herbicide agent during 
that service.  When such a veteran develops prostate cancer 
to a degree of 10 percent or more within the specified 
period, the disorder shall be presumed to have been incurred 
during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2006).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, service personnel records, private 
medical records, VA medical records, and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends, in essence, that he was around radar 
equipment for 8 years and exposed to chemicals used in 
cleaning up oil spills, and that he developed prostate cancer 
as a result of such exposure.  He also asserts that a variant 
of the cleaning chemical he used in service is an ingredient 
of Agent Orange.

Initially, the Board notes that the veteran served during the 
Vietnam Era.  However, the record does not show, and the 
veteran does not contend, that he served in Vietnam.  
Additionally, the veteran does not allege that he was exposed 
to Agent Orange, just a variant of a chemical that is in 
Agent Orange.  Thus, the Board finds that the veteran did not 
serve in Vietnam and is not presumed to have been exposed to 
Agent Orange in service.  Given the above, the Board 
concludes that he is not entitled to presumptive service 
connection for prostate cancer based on exposure to Agent 
Orange.  See 38 C.F.R. §§ 3.307, 3.309.

The fact that the veteran is not entitled to the foregoing 
regulatory presumption of service connection does not 
preclude an evaluation as to whether he is entitled to 
service connection on a direct basis or entitled to 
presumptive service connection for a chronic disease.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

After review, the Board finds that the veteran's prostate 
cancer did not have its onset during service.  In this 
regard, although his service medical records reflect a 
diagnosis and treatment of prostatitis, they are negative for 
a diagnosis of prostate cancer.  Moreover, a March 2005 VA 
examination report reflects the examiner's opinion that the 
veteran's prostate cancer is not likely due to the 
prostatitis for which he was treated in service, as a cause 
and effect relationship has not been determined between the 
risk of prostate cancer and prostatitis.  The examiner also 
noted that the veteran had been treated for gonorrhea in 
service but opined that the prostate cancer is not likely due 
to the gonorrhea either, as a cause and effect relationship 
has not been determined between prostate cancer and 
gonorrhea.  

Post service, the record shows that he had a prostate-
specific antigen (PSA) test in November 1996 that was in the 
upper limits of normal and read as within normal limits, that 
he had elevated PSA levels in late 1999 and May 2000, and 
that prostate cancer was diagnosed by biopsy in early 2001.  
In this regard, the Board observes that the diagnosis, and 
elevated PSA findings, were not made until many years after 
separation from service.  The Board notes that a November 
1996 private medical record reflects that the veteran's PSA 
was borderline; however, even a November 1996 diagnosis would 
still date the onset of the prostate cancer to many years 
after separation.  Furthermore, the veteran has not presented 
competent and probative medical evidence linking his prostate 
cancer to service, to include any exposure to radio equipment 
or chemicals.  Thus, service connection for prostate cancer 
on a presumptive or direct basis is not warranted.

The Board acknowledges the veteran's contentions that his 
prostate cancer is related to service, to include as due to 
exposure to radio equipment and cleaning chemicals, including 
a variant of a chemical in Agent Orange.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   


ORDER

Service connection for prostate cancer is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


